Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “communication occurs after launch yet substantially before the launched object would reach the target” is not well defined in scope, as what is covered by “substantially before” is subjective in nature and does not provide an objective limitation. 
	Regarding claim 14, the same issue as claim 1 is present in claim 14. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 13-15, 18-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsberg (U.S. 20160212385)
Regarding claim 1, Ginsberg discloses a method for advancing predicted feedback for improved motor training, comprising:
detecting a trajectory and velocity of an object (Par. 41, trajectory and velocity vector determined from images) launched from a launch point by a human via a plurality of time-sequenced images (Par. 41, n images from times t1 through tn, i.e. plurality of time-sequenced images) from a plurality of cameras (Par. 19, recording device is one or more cameras) positioned at different angles relative to the launched object;
projecting, from the images, an extrapolated pathway of the object toward a target (Par. 57, display shows projected trajectory is displayed to indicate whether shot is going in);
evaluating whether the object, when following the extrapolated pathway, is projected to land within or pass through the target (Par. 56-57, data processing device predicts outcome of whether projected trajectory is going in or not); 
and communicating to the human whether the object is projected to land within or pass through the target (Par. 57 communication unit 130 provides feedback to user via binary feedback), wherein the communication occurs after launch yet substantially before the launched object would reach the target (Par. 57, notification provided by communication unit is no more than half a second after launch) or a location at a distance from the launch point that matches the distance from the launch point to the target.
	Regarding claim 2, Ginsberg discloses the object is a ball (Par. 56, object is a ball).
	Regarding claim 3, Ginsberg discloses the ball is a basketball (Par. 57, ball is basketball) and the target is an area within a basketball hoop (Par. 21, Lns. 35-37, target is basket i.e. basketball hoop).
	
	Regarding claim 8, Ginsberg discloses the communication to the human is visual or
auditory (Par. 21, light on backboard).
	Regarding claim 10, Ginsberg discloses detecting a spin of the launched object from the images (Par. 47, trajectory analysis module uses observed amount of spin i.e. detects spin of launched object from image)
	Regarding claim 9, Ginsberg discloses the communication communicates a miss by providing a vector indication (Par. 21, projected trajectory is displayed and data processing device determines if ball will land out based on ball’s projected trajectory, i.e. vector indication of divergence) of divergence from the target when the object is projected to land or pass outside the target.
	Regarding claim 13, Ginsberg discloses accounting for at least one of the following factors: gravity (Par. 41, trajectory calculation accounts for gravity), air-resistance (Par. 48, trajectory calculation accounts for air resistance), and object spin (Par. 45, trajectory calculation accounts for spin on ball) in projecting the extrapolated pathway of the object. 
	Regarding claim 14, Ginsberg discloses A system for advancing predicted feedback for improved motor training, the system comprising:
a plurality of cameras (Par. 19, recording device is one or more cameras) for generating time-sequenced digital photographs (Par. 41, n images from times t1 through tn, i.e. plurality of time-sequenced images) of an object launched from a launch point by a human;
a computer processor (Par. 50, processor 502) in digital communication with the cameras and configured to receive time-sequenced digital image from the cameras;
a computer-readable storage device (Fig. 5, storage device 508) in digital communication with the computer processor and storing software code (Claim 19, non-transitory computer readable medium storing computer program code) for:
a) detecting images of the object in the photographs (Claim 19, identifying position of ball in each image);
b) determining a trajectory and velocity of the object from the images (Par. 41, trajectory and velocity vector determined from images);
c) from the determined trajectory and velocity of the object, projecting whether the object will follow a pathway that will allow the object to land ·within or pass through a target (Par. 56-57, data processing device predicts outcome of whether projected trajectory is going in or not); 
and d) generating a communication signal (Par. 57, communication unit 130 provides feedback to user via binary feedback) to indicate whether the object is projected to land within or pass through the target; 
and a communication device (Par. 57 communication unit 130 provides feedback to user via binary feedback) in digital communication with the computer processor and configured to receive the communication signal and to respond to the communication signal by communicating to the human whether the object is projected to land within or pass through the target, wherein the system is configured to communicate to the human whether the object is projected to land within or pass through the target after the human launches the object yet substantially before the object (Par. 57, notification provided by communication unit is no more than half a second after launch) would reach the target or a location at a distance from the launch point that matches the distance from the launch point to the target.
Regarding claim 15, Ginsberg discloses the object is a ball (Par. 56, object is a ball), and wherein the target is an area within a basketball hoop. (Par. 21, Lns. 35-37, target is basket i.e. basketball hoop).
Regarding claim 17, Ginsberg discloses the software code includes code to generate a
 communication signal indicating whether the object is projected to land within or pass through the target (a) if the object is projected to not bounce off a backboard attached to the hoop or a rim that forms the hoop (Par. 21, data processing device determines if ball will land out based on ball’s projected trajectory, i.e. object is projected to not bound of backboard i.e. target and notify player) or (b) if the object is projected to bounce a limited number of times off the backboard or rim.
Regarding claim 18, Ginsberg discloses the communication device is configured to provide a visual or auditory communication to the human. (Par. 21, light on backboard).
	Regarding claim 19, Ginsberg discloses the software code includes code (Claim 19, non-transitory computer readable medium storing computer program code) for generating a communicating signal providing a vector indicator of divergence from the target when the object is projected to land or pass outside the target (Par. 21, projected trajectory is displayed and data processing device determines if ball will land out based on ball’s projected trajectory, i.e. vector indication of divergence).
Regarding claim 21, Ginsberg discloses the software code includes code (Par. 48, trajectory module can be pre-programmed i.e. include code with equations of motion to account for different factors) that accounts for at least one of the following factors: gravity (Par. 41, trajectory calculation accounts for gravity), air-resistance (Par. 48, trajectory calculation accounts for air resistance), and object spin in projecting the extrapolated pathway of the object spin (Par. 45, trajectory calculation accounts for spin on ball).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (U.S. 20160212385)
Regarding claim 6, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Ginsberg discloses communication to the human occurs within 0.5 seconds (Par. 57, notification provided by communication unit is no more than half a second after launch) and while does not explicitly disclose within 200 milliseconds after launch, would be a matter of optimum range as the and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. As Ginsberg also relates to basketball throws, one of ordinary skill would readily recognize the time of 200 milliseconds would be design choice to inform a user before the ball reaches the target and would have been obvious to modify Ginsberg’s time of no more than 0.5 seconds to be within 200 milliseconds to inform a user within a desired amount of time. 
Regarding claim 7, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Ginsberg discloses communication to the human occurs within 0.5 seconds (Par. 57, notification provided by communication unit is no more than half a second after launch) and while does not explicitly disclose within 100 milliseconds after launch, would be a matter of optimum range as the and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. As Ginsberg also relates to basketball throws, one of ordinary skill would readily recognize the time of 100 milliseconds would be design choice to inform a user before the ball reaches the target and would have been obvious to modify Ginsberg’s time of no more than 0.5 seconds to be within 100 milliseconds to inform a user within a desired amount of time.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (U.S. 20160212385) in view of Marty (U.S. 20150332450)
Regarding claim 4, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Ginsberg does not disclose a projection of the object landing within or passing through the target is only provided (a) if the object is projected to not bounce off a backboard attached to the hoop or a rim that forms the hoop or (6) if the object is projected to bounce a limited number of times off the backboard or rim.
Marty discloses a projection of the object landing within or passing through the target is only provided (a) if the object is projected to not bounce off a backboard attached to the hoop or a rim that forms the hoop (Par. 102, success condition can be set for trajectory such as not touching the rim. i.e. not bouncing off backboard or rim) or (6) if the object is projected to bounce a limited number of times off the backboard or rim.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the projection of Ginsberg with specific trajectory based on success conditions, as taught by Marty to provide Ginsberg with the feature of providing more specific feedback to a player. 

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (U.S. 20160212385) in view of Thurman (U.S. 20140222177)
Regarding claim 5, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Ginsberg does not disclose the communication to the human is a visual communication projected on or through a backboard attached to the basketball hoop.
Thurman discloses the communication to the human is a visual communication projected on or through a backboard (Par. 98, system 24 indicates output 44 through display projected on backboard) attached to the basketball hoop.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the visual display of trajectory of Ginsberg with the visual display on a backboard, as taught by Thurman to provide Ginsberg with the feature of reducing the space needed to display the visual feedback by placing the display on the backboard. 
Regarding claim 16, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 15. 
However, Ginsberg does not disclose the communication device is positioned on or behind a backboard from which the basketball hoop extends, and wherein the communication device is configured to generate a visual communication to the human.
Thurman discloses the communication device is positioned on or behind a backboard from which the basketball hoop extends, and wherein the communication device is configured to generate a visual communication to the human. (Par. 98, system 24 indicates output 44 through display projected on backboard, display is communication device) attached to the basketball hoop.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the visual display of trajectory of Ginsberg with the visual display on a backboard, as taught by Thurman to provide Ginsberg with the feature of reducing the space needed to display the visual feedback by placing the display on the backboard. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (U.S. 20160212385) in view of Richardson (U.S. 20060063574)
Regarding claim 11, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Ginsberg does not disclose calibrating the camera images of the object with images of calibration patterns and, via that calibration, detecting the position of the object with sub-mm precision.
Richardson discloses calibrating the camera images of the object with images of calibration patterns (Par. 52, cameras are calibrated using checkerboard pattern) and, via that calibration, detecting the position of the object with sub-mm precision (Par. 42, resolving accuracy of 1mm per pixel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plurality of cameras of Ginsberg with calibration patterns, as taught by Richardson to provide Ginsberg with the feature being able to ensure the cameras provide accurate feedback when analyzing the trajectory path. 

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (U.S. 20160212385) in view of Marty (U.S. 20070026975)
Regarding claim 12, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Ginsberg does not disclose a first of the cameras captures side images of the launched object from a position horizontal to the launched object, and wherein a second of the cameras captures top-down images of the launched object from a position above the launched object.
	Marty (Fig. 1 embodiment) discloses a first of the cameras captures side images (Fig. 1, camera 118) of the launched object from a position horizontal to the launched object
	However, Marty (Fig. 1 embodiment) does not disclose a second of the cameras captures top-down images of the launched object from a position above the launched object.
	Marty (Fig. 3 embodiment) discloses a second of the cameras (Fig. 3, cameras 165) captures top-down images of the launched object from a position above the launched object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plurality of cameras of Ginsberg with the two cameras, as taught by the two embodiments of Marty to provide Ginsberg with the feature of a more comprehensive image collection for trajectory analysis.  
Regarding claim 20, Ginsberg discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
However, Ginsberg does not disclose a first of the cameras captures side images of the launched object from a position horizontal to the launched object, and wherein a second of the cameras captures top-down images of the launched object from a position above the launched object.
	Marty (Fig. 1 embodiment) discloses a first of the cameras captures side images (Fig. 1, camera 118) of the launched object from a position horizontal to the launched object
	However, Marty (Fig. 1 embodiment) does not disclose a second of the cameras captures top-down images of the launched object from a position above the launched object.
	Marty (Fig. 3 embodiment) discloses a second of the cameras (Fig. 3, cameras 165) captures top-down images of the launched object from a position above the launched object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plurality of cameras of Ginsberg with the two cameras, as taught by the two embodiments of Marty to provide Ginsberg with the feature of a more comprehensive image collection for trajectory analysis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711